137 F.3d 1444
Michelle GLOVER, a natural person and citizen of the UnitedKingdom, Plaintiff-Appellant,v.VAIL CORPORATION, doing business as Vail Associates, Inc., aColorado corporation;  Vail Associates, Inc., a Coloradocorporation;  Vail Associates Holdings, Ltd., a Coloradocorporation;  Vail Holdings, Inc., a Colorado corporation,Defendants-Appellees.
No. 97-1100.
United States Court of Appeals,Tenth Circuit.
April 13, 1998.

Appeal from the United States District Court for the District Of Colorado (D.Ct. No. 96-B-394).
Michael J. Roche (John B. Moorhead with him on briefs), of Baker & Hostetler, LLP, Denver, CO, for Plaintiff-Appellant.
David H. Yun (Stephen Hopkins with him on brief), of Long & Jaudon, P.C., Denver, CO, for Defendants-Appellees.
Before TACHA, McKAY, and EBEL, Circuit Judges.
TACHA, Circuit Judge.


1
We AFFIRM the holding of the district court for substantially the same reasons discussed by the district court in its published opinion.  See Glover v. Vail Corp., 955 F.Supp. 105 (D.Colo.1997).